Order entered April 14, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00313-CV

                     DR. JANINE CHARBONEAU, D.V.M., Appellant

                                               V.

                        DONALD PAUL ZRINY, ET AL., Appellees

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-04035-2013

                                           ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellee Collin County

Sheriff’s Office’s April 3, 2014 motion to dismiss appeal.


                                                      /s/    MOLLY FRANCIS
                                                             JUSTICE